Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2021 has been entered.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The present claims 1-20 are allowable in view of the same reasons as set forth in the previous notice of allowance and is repeated below for Applicant’s convenience:
	The rejections of: (1) claims 1-5, 8-18 and 20 under 35 U.S.C. 103 as being obvious over Piorkowski et al. (US 2019/0127669); and (2) claims 6-7 under 35 U.S.C. 103 as being unpatentable over Piorkowski as applied to claims 1-5, 8-18 and 20 above, and further in view of Scheuing et al. (US 2010/0234271) are withdrawn in view of Applicant’s statement of common ownership over Piorkowski ‘669 reference.
10,774,294 because Applicant has shown in Tables 1A, 1B, 1C, 2A, 2B and 2C of the specification, that wash compositions in unit dose packs, the wash compositions comprising glycol ether, glycerin and polyethylene glycol in their recited amounts and a ratio of the glycol ether to the glycerin from 0.16 to 0.39, see in particular Sample Numbers A4, A9, B4, B5, B6, C4, C5, and C6,  provide reduced efflorescence when compared to similar wash compositions whose ratio and weight percentages are outside the scope of the present claims. Accordingly, the subject matter, as a whole, would not have been obvious to one of ordinary skill in the detergent art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                              /LORNA M DOUYON/                                                                              Primary Examiner, Art Unit 1761